Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2 and 11 are cancelled.
Claims 1, 3-10, and 12-21 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-10, and 12-21 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a connection management device, a connection management system, or a connection management method comprising, by a processor of a connection management device: Serial No. 17/439,082Attorney Docket No. 129E_178_TNreceiving from a terminal a request for connection to a server, the request for connection including location information acquired when the terminal transmits the request for connection and indicating a location where the terminal exists; determining a region where the terminal exists, based on the location information of the terminal; determining based on the region determined by the processor which of a plurality of servers is the server to which the terminal is connected, wherein the processor determines that, among the servers, a server that avoids risk of non-compliance with laws and regulations on processing of data acquired from the terminal is the server to be connected to by the terminal (major difference in the claims not found in the prior art); and transmitting to the server determined by the processor the request for connection received from the terminal as set forth in the Specification and recited in independent claims 1, 9, and 10.

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

August 16, 2022